DETAILED ACTION

This office action is responsive to the Applicant’s Appeal Brief filed on 09/08/2021.

Allowable Subject Matter
Claims 1-20, filed on 01/18/2021, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 8 and 14) of the instant application recite an invention of configuring a user equipment to receive downlink data blocks after receiving downlink control information in a sub-frame which is configured according to a first sub-frame format or a second sub-frame format. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 8 and 14. Specifically, the examiner’s best prior art by Benjebbour et al. (US 2013/0252625 A1) does not teach “in the first sub-frame format for the sub-frame, the downlink control information is received according to a previous beam direction, and the data blocks are received according to an updated beam direction, and in the second sub-frame format for the sub-frame, the downlink control information and the data blocks are received according to the updated beam direction” as recited in claims 1, 8 and 14. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LIHONG YU/Primary Examiner, Art Unit 2631